Citation Nr: 1117897	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  10-07 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for hypertension.

2.  Entitlement to a compensable rating for a gastrointestinal disorder. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel






INTRODUCTION

The Veteran had active duty service from June 1976 to February 1986.

This matter is before the Board of Veterans' Appeals (Board) on appeal from October 2008 and January 2010 rating decisions by Regional Offices (RO) of the Department of Veterans Affairs (VA). 

The Veteran appeared before the undersigned Veterans Law Judge at a Board hearing via videoconference in May 2010; a transcript of which is of record. In a January 2010 rating decision, the Veteran was granted special monthly compensation based on loss of use of a creative organ, secondary to his service connected hypertension. 


FINDINGS OF FACT

1.  The evidence does not show diastolic blood pressure reading predominantly 110 or more or diastolic readings of 200 or more during the appeal period.

2.  The Veteran's gastritis have been manifested by complaints of daily pain and discomfort, nausea, constipation, and diarrhea; without anemia, weight loss, dysphagia, recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times per year or symptoms productive of severe impairment of health.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an increased rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.104 including Diagnostic Code 7101 (2010).

2.  The criteria for an increased rating of 20 percent rating for gastritis are approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1-4.10, 4.21, 4.27, 4.114, Diagnostic Codes (DCs) 7304, 7307 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.  App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran dated in August 2008 that fully addressed all notice elements.

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, VA outpatient treatment records and private medical records.  Additionally, the Veteran was afforded VA examinations in August 2008 and October 2009.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

Hypertension

The Veteran contends that his hypertension is more severe than the current 10 percent rating reflects.  As the competent evidence establishes that the Veteran's symptoms do not approximate the criteria for a higher rating in accordance with the Schedule, this claim is denied.

The Veteran is currently assigned a 10 percent rating for hypertension under Diagnostic Code 7101.  In accordance with the Schedule, a 10 percent evaluation is warranted for hypertensive vascular disease (essential arterial hypertension) where the diastolic pressure, the lower number in a blood pressure reading, is predominantly 100 or more or when systolic pressure, the higher number, is predominantly 160 or more; a minimum 10 percent evaluation is also assigned when continuous medication is shown necessary for the control of hypertension and there is a history of diastolic blood pressure of predominantly 100 or more.  A 20 percent evaluation requires diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  A 40 percent evaluation requires diastolic pressure predominantly 120 or more, and a 60 percent evaluation requires diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.  

The term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  Id. at Note (1).

The Veteran underwent a VA examination in July 2005.  The examiner noted that the Veteran had elevated blood pressure readings during service but was not treated for hypertension.  The Veteran advised that he began taking blood pressure medication in 1994.  His readings were 151/89, 152/92, and 159/92.  

At a VA examination in August 2008, the Veteran's blood pressure readings were 140/80, 140/80, and 140/80.  He stated that he checks his blood pressure four times weekly and it averages 148/90.  He denied hospitalizations for his blood pressure.  

The Veteran returned for another VA examination in October 2009.  His blood pressure readings were 148/84, 148/84, and 148/84.  The Veteran was taking medication for his hypertension.  At the examination, he reported that he checks his blood pressure regularly and it averages 145/96 with some fluctuation.  

Blood pressure readings in VA and private treatment records from January 2005 to December 2009 do not show any systolic readings of 200 mm or more or diastolic readings of 110 mm or more.  The Veteran's hypertension was noted to be controlled in June 2007.  

As there are no systolic blood pressure readings of at least 200 mm or diastolic reading of 110 mm or more, an initial rating in excess of 10 percent for hypertension is not warranted, pursuant to Diagnostic Code 7101.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The schedular rating criteria applicable to this claim essentially involve a mechanical evaluation based upon clinical test results.  With due application of the schedular provisions, the blood pressure readings of record do not contemplate a rating for hypertension based on these symptoms.  As discussed above, the Veteran does not have the elevated blood pressure readings necessary to warrant a rating in excess of 10 percent, pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101.  Accordingly, a rating in excess of 10 percent is denied.  

Gastritis

The Veteran claims that his gastritis warrants a compensable rating.  With resolution of the doubt in favor of the Veteran, the Veteran experiences continuous moderate symptoms of his gastritis and a 20 percent rating is warranted.  

The Veteran's gastritis is rated under Diagnostic Code 7399-7307.  A designation of a diagnostic code that ends in "99" reflects that the disability is a condition not specifically listed in the Rating Schedule, and hyphenation with another diagnostic code indicates that the disability has been rated as analogous to the second code listed.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  

Pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7307 used for evaluating hypertrophic gastritis, a 10 percent rating is assigned for chronic gastritis with small nodular lesions and symptoms; a 30 percent rating is assigned for chronic gastritis with multiple small eroded or ulcerated areas and symptoms.  A 60 percent disability rating is warranted for chronic gastritis identified by a gastroscope with severe hemorrhages or large ulcerated or eroded areas.  Where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2010).

When a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  38 C.F.R. § 4.20.  The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Therefore, although the Veteran is rated under Diagnostic Code 7399-7307 for gastritis, the Board will consider alternative Diagnostic Codes as well.   

Potentially applicable rating criteria also includes Diagnostic Code 7304.  Under Diagnostic Code 7304, a mild gastric ulcer with recurring symptoms once or twice yearly warrants a 10 percent rating.  A moderate gastric ulcer with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration or with continuous moderate manifestations warrants a 20 percent rating.  A 40 percent rating will be assigned where there is evidence of a moderately severe gastric ulcer; less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  A 60 percent rating is warranted where there is evidence of a severe gastric ulcer; pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis, or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7304 (2010).

Weight loss is a consideration in evaluating digestive system disorders.  VA regulations provide that, for purposes of evaluating conditions in 38 C.F.R. § 4.114, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.  38 C.F.R. § 4.112 (2010).

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single disability rating will be assigned under the diagnostic code which reflects the predominant disability picture, with rating to the next higher evaluation where the severity of the overall disability warrants such rating.  See 38 C.F.R. § 4.114 (2010).

At the July 2005 VA examination, the Veteran reported several episodes of abdominal pain during service.  Since service, the Veteran reported that he underwent abdominal studies that were consistent with ulcers.  The Veteran denied hematemesis, bright red blood per stools, or melena.  The Veteran admitted that he was currently asymptomatic.  

In May 2007 and December 2007 treatment records, the Veteran presented with symptoms of GERD and melena.  The treater noted that his GERD was stable with medication.  

The Veteran underwent a VA examination in August 2008.  He reported that he experiences abdominal pain and takes Zantac to control his symptoms.  He denied hematemesis or melena.  

In September 2009, the Veteran filed a notice of disagreement in which he stated that he experiences discomfort and constant pain from his gastritis, in spite of the medication, although the medication provides some relief.  

In October 2009, the Veteran was seen for complaints of increased gas.  No melena or hematochezia were noted.  

At the October 2009 VA examination, the Veteran reported daily flare-ups of abdominal pain due to his gastrointestinal disorder.  He takes medication to treat his symptoms.  His disorder prevents him from doing sit-ups or repeat bending at the waist.  The Veteran denied mucus or blood in his stools.  The Veteran also reported a 10 pound weight loss during the prior year.  

The Veteran appeared before the undersigned Veterans Law Judge at a hearing in May 2010.  He testified that he has pain and discomfort in the lower abdomen, which is treated with medication.  He stated that he experiences nausea and a feeling of fullness.  He also reported bouts of constipation and diarrhea, but denied blood in his stools and melena.  He also stated that he lost approximately 20 pounds in the prior two years, due to his blood pressure medication and his gastrointestinal disorder.  

In light of the evidence presented, and with resolution of the doubt in favor of the Veteran, the Board finds that an increased 20 percent rating is warranted for gastritis, also claimed as stomach ulcers.  In this regard, the Board finds that the Veteran's disorder is manifested by continuous moderate manifestations.  The Veteran has reported continuous abdominal pain, which occurs daily.  While his medications help to control the pain, it occurs on a daily basis and often wakes him at night.  He also described regular nausea, constipation, and diarrhea.  The Board finds that the above demonstrates moderate symptomatology and warrants an increased 20 percent disability rating under Diagnostic Code 7304, throughout the rating period on appeal. 

The Board finds that a rating higher than 20 percent is not warranted under Diagnostic Code 7304, as the weight of the evidence does not show that the Veteran's symptoms are moderately severe, i.e. less than severe but with impairment of health manifested by anemia and with weight loss; or for recurrent incapacitating episodes averaging 10 days or more in duration at least four times per year.  There is no evidence of anemia.  Moreover, while the records reflect some weight loss, this amount does not amount to 10-20 percent of his baseline weight, as contemplated by the Schedule.  Specifically, his weight was 202 in December 2007, 198 in August 2008, 197 in August 2009, and 190 in October 2009.  Furthermore, the record is devoid of a showing of incapacitating episodes.  

Additionally, the Veteran is also not shown to have chronic gastritis with small nodular lesions with symptoms to warrant a compensable rating under Diagnostic Code 7307.  Finally, because the Veteran's gastrointestinal disability involves only gastritis and stomach ulcers, the Board does not find that any other digestive system diagnostic code would be more appropriate for rating the Veteran's disability, including adhesions of the peritoneum (Diagnostic Code 7301), postgastrectomy syndromes (Diagnostic Code 7308), colitis (Diagnostic Code 7323), diverticulitis (Diagnostic Code 7327), or hiatal hernia (Diagnostic Code 7346).  See 38 C.F.R. § 4.114 (2010); see Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

With resolution of the doubt in favor of the Veteran, a 20 percent rating but no higher, is granted for gastritis.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.7.

Extraschedular rating

As a final point, the Board finds that there is no showing that the Veteran's hypertension or gastritis reflects so exceptional or so unusual a disability picture as to warrant the assignment of a higher rating on an extra-schedular basis.  The conditions are not productive of marked interference with employment that is not contemplated by the current rating, or required any, let alone, frequent periods of hospitalization, or otherwise rendered impractical the application of the regular schedular standards.  In the absence of these factors, the criteria for submission for assignment of an extra-schedular rating are not met.  Thus, the Board is not required to remand this claim to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a rating in excess of 10 percent for hypertension is denied.

Entitlement to a 20 percent rating for gastritis is granted.  



____________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


